             Case 2:20-cv-00511-RFB-DJA Document 31 Filed 08/10/20 Page 1 of 4




 1   CHRISTOPHER E. MARTIN (AZ. Bar No. 018486)
     admitted pro hac vice
 2   Email: martinc@sec.gov
     POLLY A. ATKINSON (CO. Bar No. 18703)
 3   admitted pro hac vice
     Email: atkinsonpolly@sec.gov
 4
     Attorneys for Plaintiff
 5   Securities and Exchange Commission
     961 Stout Street, Suite 1700
 6   Denver, Colorado 80294
     Telephone: (303) 844-1106
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11     SECURITIES AND EXCHANGE
       COMMISSION,
12                                                    Case No. 20-cv-00511 -RFB-DJA
                      Plaintiff,
13
14              vs.
                                                      STIPULATION EXTENDING TIME
15     BRADLEY C. REIFLER,                            FOR PLAINTIFF TO FILE A
                                                      MOTION TO STRIKE
16                    Defendant,                      DEFENDANTS’ AFFIRMATIVE
17                                                    DEFENSES
       and                                            (First Request)
18     FOREFRONT PARTNERS, LLC
19     FOREFRONT CAPITAL SERVICES,
       LLC, and
20     PORT ROYAL-NCM, LLC,                           Judge Richard F. Boulware, II
21                    Relief Defendants.              Magistrate Judge Daniel J. Albregts
22
23
24           Pursuant to the deadlines prescribed by Rule 12(f)(2) of the Federal Rules of Civil
25
     Procedure and LR IA 6-1, Plaintiff Securities and Exchange Commission (“SEC”) and
26
27   Defendant Bradley C. Reifler and Relief Defendants Forefront Partners, LLC,
28   Forefront Capital Services, LLC, and Port Royal-NCM, LLC (collectively,
     307470899 v1
             Case 2:20-cv-00511-RFB-DJA Document 31
                                                 30 Filed 08/10/20
                                                          08/06/20 Page 2 of 4




 1   “Defendants”) hereby stipulate and agree to extend the SEC’s deadline to file a Motion
 2
     to Strike Defendants’ Affirmative Defenses from August 7, 2020 to August 21, 2020.
 3
     This is the first stipulation to extend the SEC’s deadline to file a Motion to Strike
 4
 5   Defendants’ Affirmative Defenses in this matter. The parties are agreeing to this
 6
     stipulation to allow more time for them to confer regarding whether they can resolve
 7
     this issue without the Court’s intervention.
 8
 9    Dated: August 6, 2020                         /s/ Christopher E. Martin
10                                                  Christopher E. Martin
                                                    Polly A. Atkinson
11                                                  Attorneys for Plaintiff
                                                    Securities and Exchange Commission
12                                                  961 Stout Street, Suite 1700
                                                    Denver, Colorado 80294
13                                                  Telephone: (303) 844-1106
14                                                  /s/ Theodore L. Kornobis
      Dated: August 6, 2020
15                                                  ROBERT J. CASSITY
                                                    Nevada Bar No. 9779
16                                                  Email: bcassity@hollandhart.com
                                                    SYDNEY R. GAMBEE
17                                                  Nevada Bar No. 14201
                                                    Email: srgambee@hollandhart.com
18                                                  HOLLAND & HART LLP
                                                    9555 Hillwood Drive, 2nd Floor
19                                                  Las Vegas, NV 89134
                                                    Telephone: (702) 669-4600
20
21                                                  THEODORE L. KORNOBIS (D.C. Bar
                                                    No. 997236)
22                                                  admitted pro hac vice
                                                    Email: ted.kornobis@klgates.com
23                                                  STEPHEN G. TOPETZES (D.C. Bar No.
                                                    424593)
24                                                  admitted pro hac vice
                                                    Email: Stephen.topetzes@klgates.com
25                                                  STAVROULA E.
                                                    LAMBRAKOPOULOS (D.C. Bar No.
26                                                  453167)
                                                    admitted pro hac vice
27                                                  Email:
                                                    stavroula.lambrakopoulos@klgates.com
28                                                  K&L Gates LLP
                                                    1601 K St. N.W.

                                                2
     307470899 v1
             Case 2:20-cv-00511-RFB-DJA Document 31 Filed 08/10/20 Page 3 of 4




 1                                                Washington, D.C. 20006
                                                  Telephone: (202) 778-9000
 2
                                                  Attorneys for Defendant Bradley C.
 3                                                Reifler and the Relief Defendants
 4
 5                                                IT IS SO ORDERED:
 6
 7
 8
                                                  HONORABLE       DANIEL J.
                                                  DANIEL J. ALBREGTS
 9                                                ALBREGTS
                                                  UNITED  STATES   MAGISTRATE JUDGE
10                                                UNITED   STATES MAGISTRATE
                                                  Dated: August 10, 2020
                                                  JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
     307470899 v1
             Case 2:20-cv-00511-RFB-DJA Document 31
                                                 30 Filed 08/10/20
                                                          08/06/20 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2
              I certify that on August 6, 2020, I caused the foregoing document to be
 3
     electronically filed with the Court using the ECF system, which will send notification
 4
 5   of such filing to ECF-registered counsel.
 6
 7
                                                     /s/ Christopher E. Martin
 8
                                                     Christopher E. Martin
 9
                                                     Attorney for Plaintiff
10
                                                     Securities and Exchange Commission
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
     307470899 v1
